Appeal from a judgment, entered April 12, 1974, upon a decision of the Court of Claims awarding claimant $2,000 plus interest for the partial appropriation of unimproved property. Claimant’s property was appropriated by the State on November 29, 1967 pursuant to section 40 of the Social Welfare Law (now Social Services Law), for the purpose of providing the trainees and staff of the Warwick Training School for Boys greater access to the waters of Wickham Lake. Following a trial, claimant was awarded the sum of $2,000 plus interest, and now appeals from the judgment entered on the award. The record is devoid of any proof as to the value of the land under the waters of Wickham Lake. Moreover, there is no proof to substantiate claimant’s position that the land remaining after the taking has been consequentially damaged. Claimant having thus failed to meet its burden of proof (4A Nichols, Eminent Domain [3d ed], § 14:21, subd [2], p 14-61), the judgment of the Court of Claims must be affirmed. Judgment affirmed, without costs. Koreman, P. J., Greenblott, Kane, Main and Herlihy, JJ., concur.